128 Ga. App. 843 (1973)
198 S.E.2d 330
PARGO, INC.
v.
KENNEDY et al.
47926.
Court of Appeals of Georgia.
Argued February 12, 1973.
Decided April 19, 1973.
Bennet, Gilbert, Gilbert, Whittle, Harrell & Gayner, *844 John M. Gayner, III, for appellant.
Melton, McKenna & House, Buckner F. Melton, Mitchell P. House, John G. Kopp, for appellees.
PANNELL, Judge.
This is an appeal from the order of the trial court overruling defendant-appellant's motion for summary judgment. Defendant-appellant, a foreign corporation, pursuant to written agreement, provided battery operated golf carts for use at the Okefenokee Golf Club in Waycross, Georgia, where one of the carts backed into plaintiff-appellee, J. A. Kennedy, Sr.
Substantial issues exist concerning the existence of a joint venture versus lessor-lessee relationships, foreseeability, and negligence. The evidence requires findings of fact concerning each of these issues.
In view of the evidence presented in this case we cannot say that defendant has conclusively negated one essential element entitling plaintiff to a recovery under every theory fairly drawn from the pleadings and the evidence. The trial court did not err in overruling appellant's motion for summary judgment.
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.